UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2011 or o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number: 033-145620 China BCT Pharmacy Group, Inc. (Exact name of registrant as specified in its charter) Delaware 20-8067060 (State or other jurisdiction of incorporation or organization) (I.R.S. EmployerIdentification No.) No. 102, Chengzhan Road, Liuzhou City, Guangxi Province, P.R.C. (Address of principal executive offices) +86 (772) 363 8318 (Registrant’s telephone number, including area code) (Zip Code) Indicate by check mark whether the registrant: (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days: YesxNoo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer oAccelerated filer oNon-accelerated filer (Do not check if a smaller reporting company.) oSmaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes oNox Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files.) As of May 13, 2011 the registrant had 38,154,340shares of common stock outstanding. TABLE OF CONTENTS Explanatory Note Part I Financial Information Item 1. Financial Statements 1 Consolidated Statements of Incomes (Unaudited) – Three Months Ended March 31, 2011 andMarch 31, 2010 Consolidated Balance Sheets as of March 31, 2011 (Unaudited)and December 31, 2010 Consolidated Statements of Cash Flows (Unaudited) – Three Months Ended March 31, 2011 and March 31, 2010 Consolidated Statements of Equity (Unaudited) - Three Months Ended March 31, 2011 Notes to Consolidated Financial Statements – March 31, 2011 (Unaudited)and December 31, 2010 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 25 Item 3. Quantitative and Qualitative Disclosures About Market Risk 44 Item 4T. Controls and Procedures 44 Part II – Other Information Item 1. Legal Proceedings 45 Item 1A. Risk Factors 45 Item 2. Unregistered shares of Equity Securities and Use of Proceeds 45 Item 3. Defaults Upon Senior Securities 45 Item 4. (Reserved and Removed) 45 Item 5. Other Information 45 Item 6. Exhibits 45 PART I—FINANCIAL INFORMATION Item 1. Financial Statements China BCT Pharmacy Group, Inc. (Formerly named China Baicaotang Medicine Limited) Consolidated Statements of Income and Comprehensive Income (Unaudited) (Stated in US Dollars) Three months ended March 31, Sales revenue $ $ Cost of sales Gross profit Operating expenses Administrative expenses Selling expenses Total operating expenses Income from operations Non-operating income (expense) Interest income Other income Change in fair value of warrant liabilities - Note 15 (288,783 ) Other expenses - (39,312 ) Finance costs - Note 4 ) (263,696 ) Total non-operating income (expense) (443,065 ) Income before income taxes Income taxes - Note 5 ) (1,505,505 ) Net income Other comprehensive income Foreign currency translation adjustments Total comprehensive income $ $ Earnings per share : Basic and diluted - Note 6 $ $ Weighted average number of shares outstanding : Basic and diluted See the accompanying notes to consolidated financial statements. 1 China BCT Pharmacy Group, Inc. (Formerly named China Baicaotang Medicine Limited) Consolidated Balance Sheets (Stated in US Dollars) March 31, December 31, (Unaudited) (*) ASSETS Current assets Cash and cash equivalents $ $ Restricted cash Accounts receivable, net Amounts due from related companies - Note 12 Other receivables, prepayments and deposits Inventories - Note 7 Deferred income taxes Total current assets Property, plant and equipment, net - Note 9 Land use rights, net - Note 10 Long term deposits Goodwill - Note 8 Other intangible asset, net - Note 8 Deferred income taxes TOTAL ASSETS $ $ (*) Derived from audited financial statements. See the accompanying notes to consolidated financial statements. 2 China BCT Pharmacy Group, Inc. (Formerly named China Baicaotang Medicine Limited) Consolidated Balance Sheets (Cont’d) (Stated in US Dollars) March 31, December 31, (Unaudited) (*) LIABILITIES AND STOCKHOLDERS’ EQUITY LIABILITIES Current liabilities Accounts payables $ $ Bills payable Other payables and accrued expenses Amounts due to directors - Note 11 Amounts due to related companies - Note 12 Income tax payable Secured bank loans - Note 13 Other loans - Note 14 Retirement benefit costs Total current liabilities Secured long-term bank loans - Note 13 Warrant liabilities - Note 15 Retirement benefit costs TOTAL LIABILITIES COMMITMENTS AND CONTINGENCIES - Note 16 CONVERTIBLE REDEEMABLE PREFERRED STOCK Series A convertible, redeemable preferred stock: $0.001 par value; 20,000,000 shares authorized; 9,375,000 and zero shares issued and outstanding as of March 31, 2011 and December 31, 2010, respectively - Note 17 - STOCKHOLDERS’ EQUITY Common stock: par value $0.001 per share; 150,000,000 and 100,000,000 shares authorized; 38,154,340 shares issued and outstanding as ofMarch 31, 2011 and December 31, 2010, respectively Additional paid-in-capital Statutory and other reserves Accumulated other comprehensive income Retained earnings TOTAL STOCKHOLDERS’ EQUITY TOTAL LIABILITIES AND STOCKHOLDERS’ EQUITY $ $ (*) Derived from audited financial statements. See the accompanying notes to consolidated financial statements. 3 China BCT Pharmacy Group, Inc. (Formerly named China Baicaotang Medicine Limited) Consolidated Statements of Cash Flows (Stated in US Dollars) Three months ended March 31, Cash flows from operating activities Net income $ $ Adjustments to reconcile net income to net cash provided by operating activities: Depreciation and amortization Deferred taxes (1,360 ) (1,218 ) Gain on disposal of land use right - (44,919 ) Share based compensation expense - Change in fair value of warrant liabilities (275,382 ) Changes in operating assets and liabilities: Accounts receivable Bills receivable - (129,956 ) Other receivables, prepayments and deposits (444,695 ) (1,528,878 ) Inventories (2,015,522 ) Accounts payables (2,833,404 ) Other payables and accrued expenses Retirement benefit costs (5,985 ) - Income tax payable (33,875 ) Total adjustments ) Net cash flows provided by operating activities $ $ See the accompanying notes to consolidated financial statements. 4 China BCT Pharmacy Group, Inc. (Formerly named China Baicaotang Medicine Limited) Consolidated Statements of Cash Flows (Cont’d) (Stated in US Dollars) Three months ended March 31, Cash flows from investing activities Payments to acquire and deposit for acquisition of property, plant and equipment $
